Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Schulman, J.), under Indictment No. 11519/91, and a sentence of the same court, under Indictment No. 2899/94, both imposed May 1, 1995, on the ground that the amended sentence and sentence are excessive.
Ordered that the appeal from the sentence under Indictment No. 2899/94 is dismissed as academic; and it is further,
Ordered that the amended sentence under Indictment No. 11519/91 is affirmed.
Under the circumstances, the defendant’s waiver of the right to appeal from the amended sentence under Indictment No. 11519/91 is not enforceable (see, People v Wimple, 198 AD2d 464, 465; People v Prescott, 196 AD2d 599). However, the defendant’s contention that the amended sentence was excessive is without merit (see, People v Suitte, 90 AD2d 80).
The defendant concedes that because he has completed the sentence imposed under Indictment No. 2899/94, the issue of whether that sentence was excessive is academic. Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.